Title: To James Madison from Tobias Lear, 16 November 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, November 16th. 1808

I have the honor to send herewith a copy of my respects to you of the 12th. and 14th. of August, with the enclosures therein mentioned, which were delivered to Captain Mackenzie of the Ship Leonidas.
I now transmit an account of the settlement of the cargo of the Ship Leonidas with this Regency; which will be found favorable beyond any precedent, so far as relates to the losing articles.  I was obliged to do what is usual to obtain this settlement; but it has been attended with a double advantage, vizt, making the net proceeds greater than has been known before for similar articles, and establishing a precedent for US, which may, with confidence, be resorted to on a future settlement.
I have the honor to enclose a letter from Mr. Coxe to me of the 10th. of September, which will shew the situation of our affairs in Tunis at that time; since which I have not heard from him.  Accompanying this, is the correspondence between Mr. Davis and Mr. Coxe relative to the Ex Bashaw of Tripoli, which is all I know of that affair, as I have not received a line from Mr. Davis since the 10th. of February last; but I have written to him by every opportunity, and transmitted the letters and packages which the Leonidas brought addressed to him.
There has been since August last a suspension of hostilities between this Regency and Tunis; but there seems to have been some difficulty relative to the terms of peace, which has prevented the usual intercourse.  It is presumed to have arisen on the part of the Bey of Tunis, as the war, so far as it went, was favorable to him.  It is highly probable, however, that every thing will be settled by the new Dey.
Nothing extraordinary had occured here since I had last the honor of writing to you, until the 7th. of this month; for some time previous to which, everything had been remarkably tranquil here.  The return of the Troops from Constantine did not produce the disturbances which had been apprehended on that event.  This, however, seemed to be rather the dull calm which precedes some violent commotion, than the calm of content.  On the day beforementioned, at 10 o’clk A. M. the Soldiers convenied in their Barracks, and deputed a number to proceed to the Palace and kill Achmet Bashaw, the Dey.  This was promptly executed.  The Guards were desired to withdraw; and all others to leave the Palace; unless they wished to share the fate of Achmet; in which no one seemed inclined to participate.  The Dey fled to the terrass, and was pursued from thence over the terrasses of some other houses, to the terrass of a Jew, within a few doors of my house, where he was overtaken and shot.  His head was cut off, and the body thrown into the street, where it was mutilated in the most shocking manner, and marked with every indignity by the enraged Soldiery.  A new Dey was immediately elected and proclaimed.  His name is Alli, with the addition of Cogia; and he had been for many years the Keeper of a small Mosque in the City: All this was done in less than two hours, and no other person molested, excepting the father of the late Dey’s wife, and his Chief Biscary, who were committed to prison.
The Alarm, tho’ momentary, was great, as scarcely any other person had a knowledge of the intention, excepting those who executed the deed.  At one o’clk the Consuls who were in Town (of whom I was one) went to pay their Compliments to the new Dey, and the City was tranquilized.
The reason assigned for this sudden revolution was, that Achmet had, during his reign of three years, taken off a great number of the principal Turks in the Regency; and a still greater number of the inferior order; and it was apprehended that he intended to diminish the Authority of the Turks, and promote that of the Moors.  Especially as he had, last summer, permitted his Drogerman, a relation of his wife, to go to Gibraltar, with great riches, after having committed enormities for the least of which he would have strangled a Turk.
The Ministry of the late Dey, excepting the Minister of Marine, were banished to Bleda (a town in the interior, about 25 Miles from Algiers) and others put in their place by the new Dey, the day of his elevation.  But the persons appointed were from the lower Order of the Turks, and without the requisite knowledge for discharging the duties of their stations; and were also deficient in personal respectability and influence.  They were likewise accused of appropriating to themselves a part of the effects of the former Ministers, which had been, according to custom, confiscated for public use.
In consequence of this a second commotion took place on the 11th. instant, to remove them from their posts.  The Divan was convened at the Palace, and they with difficulty restrained the Soldiers from committing violence and outrage on the Town.  All the Shops were shut, and the doors of the houses barricaded; but in the course of the day an arrangement was made to remove these officers, and put others in their posts who were more suitable.  This was done, and the former banished to different towns in the interior, after holding their offices three days.
A number of Turkish Soldiers who had deserted from the Tunisian Army, and joined the Algerines, at the commencement of the war between the Regencies, were accused of having been the Authors of the last commotions; and were sent off to Tunis on the 12th. instant.  Those of the same description who remain, have been told, that if they wish to return to Tunis, a Vessel will be provided for them; but if they chuse to continue here, they must be very quiet; for upon the first attempt to raise any disturbance they will all be cut off.
I have had our Treaty ratified by the new Dey, and all our affairs stand as before.
This morning there was a fresh alarm.  It was reported, and universally beleived, that the Soldiers had determined to plunder the City; as they had not received any extra pay, or renumeration on the Accession of a new Dey, as is customary.  The Divan was convened, and tranquility again restored; but how long it will continue it is impossible to say.
As I had just removed to Town, with my Family, we were fairly in the midst of these commotions; but I trust in God, a strong house, and good Arms to defend us against the worst of evils in Society, that of plunder and massacre.
I send this letter to our Consul in Alicante, by the Courier which departs tomorrow, to be forwarded by the best means in his power; and shall write again, viâ England, by a Vessel which expects to sail from hence for London in a few days.
The Dutch Consul, Mr. Fraissinet, died in August last, after a short illness.  He had been here as Consul for 24 years; and has left a Widow & eight children who will feel his loss most sensibly.  It is supposed that the effect of his having been in chains in May last, contributed, in a great measure, to his death.  With sentiments of the highest respect, and most sincere attachment, I have the honor to be, Sir, Your most faithful & Most Obedt. Sert.

Tobias Lear

